DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10-11 and 40 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Cleary (US Pub 20170174564) which has an earlier effective filing date.
Regarding claim 1: Cleary teaches a laminated glass article comprising the following fused layers wherein the layers can be transparent (see 0030, 0033).

    PNG
    media_image1.png
    116
    770
    media_image1.png
    Greyscale

The core glass compositions can include alkali metal (see Table 1) and the cladding layers can be free of alkali metal (see Table 2). 
Clearly’s core also includes an agent comprising Fe and an agent comprising Sn (see Fe2O3 and SnO2 in Table 1). As these are the same materials used by Applicants’, one having ordinary skill would reasonably conclude them to meet the limitations of being a tinting agent and redox agent (MPEP 2112). 
Regarding claim 6: Clearly’s core can further include Ce2O3 as desired (0056) which it is noted comprises Ce+3. As Ce+3 is a fluorescent material as disclosed by Applicants’ (see their publication 0025), Cleary will be is considered to meet the requirements of claim 6.
Regarding claim 7: Although Cleary does disclose that their overall laminate can be ion exchanged but they do not explicitly disclose the core itself being exchangeable. However, given that Cleary’s core composition not only meets the claimed composition but additionally, it includes alkali metals, one having ordinary skill would reasonably conclude it to have the same capabilities (being ion exchangeable) absent an evidentiary showing to the contrary. 
Regarding claim 10: The CTE in the glass claddings are lower than that of the core (see abstract).
Regarding claim 11: The claddings can be glass-ceramic (0030).
Regarding claim 40: Given that Cleary’s glass article has the same structure and layer compositions required by the claims, one having ordinary skill would reasonably conclude the same transmittance to be obtained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary (US Pub 20170174564) in view of Padiyath (US Pub 20080160321).
	This is an alternative rejection to that of claim 40 above.
	Cleary teaches the invention of claim 1 and although Cleary may not explicitly mention the exact transmittance of their article, Cleary does teach their article being transparent as mentioned previously and teaches it being used for architectural glazings, automotive glazings, etc. (see 0003). As it is well desired in the art of architectural and automotive glazings to have transmissions in the visible range being 70% or greater (see 0024 0030, in ‘321 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Cleary to include making their transmission be at least 70% in the visible range to obtain a desirable glazing.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784